UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 02-6735



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


SEAN LAMONT DUDLEY, a/k/a John D. Brown,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Statesville. Richard L. Voorhees,
District Judge. (CR-97-1-V, CA-99-152-V)


Submitted:   August 2, 2002             Decided:   September 20, 2002


Before NIEMEYER and WILLIAMS, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Sean Lamont Dudley, Appellant Pro Se. Robert Jack Higdon, Jr.,
OFFICE OF THE UNITED STATES ATTORNEY, Charlotte, North Carolina,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Sean Lamont Dudley seeks to appeal the district court’s order

denying his motion filed under 28 U.S.C. § 2255 (2000).       We have

reviewed the record and the district court’s opinion and find no

reversible    error.   Accordingly,   we   deny   a   certificate   of

appealability and dismiss the appeal substantially on the reasoning

of the district court.*   United States v. Dudley, Nos. CR-97-1-V;

CA-99-152-V (W.D.N.C. Mar. 28, 2002).       We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.




                                                            DISMISSED




     *
       Dudley’s claim of sentencing error based on Apprendi v. New
Jersey, 530 U.S. 466 (2000), is barred because it is raised
initially on this appeal, see Muth v. United States, 1 F.3d 246,
250 (4th Cir. 1993), and because Apprendi is not retroactively
applicable on collateral review. See United States v. Sanders, 247
F.3d 139, 151 (4th Cir. 2001). Moreover, Dudley may not challenge
the validity of his state conviction in a § 2255 proceeding. See
Daniels v. United States, 532 U.S. 374, 376, 382 (2001).


                                 2